NOT FOR PUBLICATION                        FILED
                      UNITED STATES COURT OF APPEALS                      MAY 17 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


    AHMAD KHEIR ABULFEILAT,                       No.13-70969

              Petitioner,                         Agency No. A044-172-574

      v.
                                                  MEMORANDUM*
    LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Argued and Submitted May 3, 2016
                                  Pasadena, California

Before: FISHER, M. SMITH, and NGUYEN, Circuit Judges.

       Petitioner Ahmad Kheir Abulfeilat, a native and citizen of Jordan, appeals

from the Board of Immigration Appeals’ (BIA) denial of his motion to reopen his

removal proceedings on the basis of changed circumstances in Jordan. 8 U.S.C.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). Reviewing the BIA’s

determination for abuse of discretion, we deny the petition. Valeriano v. Gonzales,


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
474 F.3d 669, 672 (9th Cir. 2007).

      Abulfeilat claims that he is entitled to protection under the Convention

Against Torture (CAT) because, if returned to Jordan, it is more likely than not that

he would be tortured on account of his apostate status. 8 C.F.R. § 1208.16(c)(2).

Previously in Abulfeilat v. Holder, 472 F. App’x 674, 675 (9th Cir. 2012), we

found that Abulfeilat had failed to establish a CAT claim with the evidence

introduced at his 2002 hearing. In connection with the present motion to reopen,

Abulfeilat has not presented new and material evidence of changed circumstances

in Jordan. 8 C.F.R. § 1003.2(c)(3)(ii). Abulfeilat did submit new expert affidavits,

news articles, and reports concerning the treatment of apostates by members of

civil society in Jordan since 2002. Yet, this evidence does not establish a prima

facie case that he would more likely than not be tortured “with the consent or

acquiescence, through awareness or willful blindness, of the Jordanian

government.” See Abulfeilat, 472 F. App’x at 675 (citing Zheng v. Ashcroft, 332

F.3d 1186, 1194 (9th Cir. 2003)). We therefore deny Abulfeilat’s petition.1

      1
         We do not find Abulfeilat’s remaining arguments persuasive. Abulfeilat
points to no authority for sealing the BIA’s proceedings. Further, the BIA’s
“‘general statement that [it] considered all the evidence before [it]’” is sufficient
because “nothing in the record or the BIA’s decision indicates a failure to consider
all the evidence.” Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011) (second

                                          2
      We also deny Abulfeilat’s pending motion to seal this disposition. Two of

our decisions on Abulfeilat’s case are already publicly available and Abulfeilat did

not move to seal those proceedings.

      PETITION DENIED.




alteration in original) (quoting Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir.
2006)). We cannot review the BIA’s refusal to reopen removal proceedings on a
sua sponte basis. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.
2011). Finally, Abulfeilat did not provide sufficient justification for revisiting our
determination that he had been convicted of a “particularly serious” crime. See
Ingle v. Circuit City, 408 F.3d 592, 594 (9th Cir. 2005).


                                          3